                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Trustees of the
OPERATING ENGINEERS LOCAL
324 HEALTH CARE PLAN, et al.,

            Plaintiffs,
                                           Case No. 15-cv-12498
v.                                         HON. GEORGE CARAM STEEH

CRAWFORD PILE DRIVING,
LLC,

         Defendant.
_____________________________/

         ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND
          JUDGMENT TO ADD ATTORNEYS’ FEES (Doc. 19)

      On May 10, 2019, this court entered a stipulated Consent Order and

Judgment reopening this ERISA and LMRA suit brought by Plaintiffs Board

of Trustees of Operating Engineers Local 324 Health Care Plan

(“Plaintiffs”) for unpaid fringe benefit contributions and liquidated damages

against Defendant employer Crawford Pile Driving, LLC. (Doc. 17).

Judgment entered in the amount of $89,582.06 which included unpaid

contributions, interest, liquidated damages and attorneys’ fees and costs

through October 31, 2018. The stipulated Consent Order and Judgment

granted Plaintiffs leave to file a motion for an Amended Judgment once the

amount of attorneys’ fees from November 1, 2018 was determined. Now

                                     -1-
before the court is Plaintiffs’ motion to amend the Judgment to add

attorneys’ fees from November 1, 2018 through June 30, 2019 in the

amount of $3,243.00.

      The breakdown as to the amount of fees is as follows. Plaintiffs seek

to recover for 15.9 hours worked by attorney Hope Calati at an hourly rate

of $190 per hour for 7.1 hours of work, and 8.8 hours at $200 per hour for a

total of $3,109.00. Plaintiff also seeks $134.00 for work performed by

attorney Joseph Uhll for .8 hours of work at a rate of $180.00 per hour.

Defendant does not dispute the hourly rate, but argues the attorneys’ fee

award should be reduced by $982 because the hours billed are allegedly

excessive or outside the scope of this lawsuit. The court has carefully

reviewed the time records submitted and finds that they are reasonable and

within the scope of this lawsuit.

      Plaintiffs also seek the immediate right of execution of the amount set

forth in the Amended Judgment. Defendant opposes this provision and

argues there is no reason to deviate from the 30-day automatic stay under

Federal Rule of Civil Procedure 62(a). But the stipulated consent order

reopening this case and entry of judgment entered on May 10, 2019,

specifically provided that, “Plaintiffs shall have full and immediate rights of

execution thereon.” (Doc. 17 at PgID 113). Given this stipulation, the court


                                      -2-
shall grant Plaintiffs the immediate right of execution of the Amended

Judgment. Accordingly,

     IT IS ORDERED that this court will enter an Amended Judgment

against Defendant in the amount of $87,825.06, which represents the

$89,582.06 previously ordered paid in the stipulated consent judgment,

(Doc. 17), less that $5,000 paid by Defendant, plus attorneys’ fees and

costs from November 1, 2018 through June 30, 2019 in the amount of

$3,243.

     Plaintiffs are GRANTED full and immediate rights of execution of the

Amended Judgment.

     IT IS SO ORDERED.

Dated: August 8, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     August 8, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -3-
